DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAMAND; Israel et al. (US 20190095331 A1) and Gopal; Vinodh et al. (US 20180026656 A1).

 	Regarding claim 1, Diamand discloses a method implemented in a compressor for performing pattern-based cache block compression [¶0042, 0058: information identifying the compressed cache line, a starting position of the compressed cache line and a length or size of the compressed cache extends from the starting position, blocks for a cache line that is compressed according to a frequent 
Diamand does not explicitly disclose searching for a cache block pattern in a set of cache block patterns based on the byte values.
Gopal, however, discloses searching for a cache block pattern in a set of cache block patterns based on the byte values [¶0054: the compression engine executes algorithm to match repeated strings of bytes in the data block, after finding matching strings in the data block, the compression output symbols that represent literal bytes in the data block].
It would have been obvious to one of ordinary skill in the art to have searching for a cache block pattern in a set of cache block patterns based on the byte values in order to reduce network bandwidth requirements and storage requirements (¶0002). 	Regarding claim 2, Diamand discloses the method of claim 1, further comprising converting the byte values to symbols and expressing the uncompressed cache block in terms of the symbols, each symbol representing a particular cache block [¶0067, 0073: convert meta data information that describes where the cache line is to be stored and the size of the cache line in the, convert bits into . 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAMAND; Israel et al. (US 20190095331 A1) and Gopal; Vinodh et al. (US 20180026656 A1) and Callaway; Robert D. et al. (US 20160162218 A1).
 	Regarding claim 5, Gopal discloses the method of claim 1, but does not explicitly disclose wherein the compressed cache block comprises a byte dictionary and metadata. 
Callaway discloses the compressed cache block comprises a byte dictionary and metadata [¶0016]. 
It would have been obvious to one of ordinary skill in the art to have the compressed cache block comprising a byte dictionary and metadata in order to reduce duplicate copies and improve storage utilization and network bandwidth (¶002).  	Regarding claim 6, Gopal discloses the method of claim 5, wherein the metadata comprises an index to the set of cache block patterns [¶0077]. . 
Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAMAND; Israel et al. (US 20190095331 A1) and Callaway; Robert D. et al. (US 20160162218 A1).
 	Regarding claim 8, Diamand discloses a method implemented in a decompressor for performing pattern-based cache block decompression [¶0042, 0058: information identifying the compressed cache line, a starting position of the compressed cache line and a length or size of the compressed cache extends from the starting position, blocks for a cache line that is compressed according to a frequent pattern compression scheme], the method comprising: inputting a compressed cache block [¶0058: blocks for an uncompressed cache line]; identifying a cache block pattern based on metadata of the cache block [¶0058, 0059: FIG. 4c shows embodiment of the structure of an 11 byte block for a system that supports three bytes of 11 byte blocks; FIG. 4a, 4b, ¶0065, 0067, Claim 16: the length-number of bytes and type of compression information meta data identifies and facilitate searching and retrieval of the cache line, and determining a cache hit for the cache line with meta data that identifies address of the cache line]; and outputting a compressed cache block based on the byte values and the cache block pattern [FIG. 2a-2f, 4c, 5: compress the cache to form a compressed cache line, breaking the cache line down into smaller data units and storing the smaller data units, writing the compressed cache line into byte blocks into appropriate banks of a cache].
Diamand does not explicitly disclose applying the cache block pattern to a byte dictionary of the cache block. 

It would have been obvious to one of ordinary skill in the art to have the compressed cache block comprising a byte dictionary and metadata in order to reduce duplicate copies and improve storage utilization and network bandwidth (¶002). 	Regarding claim 9, Gopal discloses the method of claim 8, wherein the compressed block comprises byte values and an index to a set of cache block patterns [[¶0054, 0071, 0077, 0085].  	Regarding claim 10, Callaway discloses the method of claim 8, wherein the byte dictionary comprises byte values of the uncompressed cache block [¶0016].  	Regarding claim 11, Callaway discloses the method of claim 10, wherein the byte dictionary comprises each of the byte values, and for each of the byte values, the byte dictionary includes only one copy [¶0016].  	Regarding claim 12, Gopal discloses the method of claim 8, wherein the metadata comprises an index to a set of cache block patterns [¶0077].  	Regarding claim 13, Gopal discloses the method of claim 8, wherein identifying the cache block pattern based on the metadata of the cache block comprises searching for the cache block pattern in a set of cache block patterns based on the metadata [¶0054]. . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAMAND; Israel et al. (US 20190095331 A1) and VENKUMAHANTI; Suresh Kumar et al. (US 20180081815 A1).
 	Regarding claim 17, Diamand discloses a method for generating hardware configured for pattern-based cache block compression [¶0042, 0058: information identifying the compressed cache line, a starting position of the compressed cache line and a length or size of the compressed cache extends from the starting position, blocks for a cache line that is compressed according to a frequent pattern compression scheme], the method comprising: determining a subset of cache block patterns from the set of cache block patterns, wherein the subset of cache block patterns is determined based on a set of compressed sizes and a target number of patterns for each size [¶0042, 0058: information identifying the compressed cache line, a starting position of the compressed cache line and a length or size of the compressed cache extends from the starting position, blocks for a cache line that is compressed according to a frequent pattern compression scheme]; and outputting a description based on the determined subset of cache block patterns [FIG. 2a-2f, 4c, 5: compress the cache to form a 
Diamand does not explicitly disclose inputting a cache trace; determining a set of cache block patterns based on the cache trace.
Venkumahanti discloses inputting a cache trace [¶0007: maintain a trace cache]; determining a set of cache block patterns based on the cache trace [¶0007: a trace cache storing a trace of cache accesses based on determining a sequence of cache accesses following a pattern stored in the trace cache].
It would have been obvious to one ordinary skill in the art to have determined a set of cache block patterns in a cache trace in order to improve efficiency (¶0001).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAMAND; Israel et al. (US 20190095331 A1) and VENKUMAHANTI; Suresh Kumar et al. (US 20180081815 A1) and Peterson; Scott et al. (US 20170091107 A1).
 	Regarding claim 18, Diamand does not explicitly disclose the method of claim 17, wherein determining the subset of patterns further comprises: ranking the set of cache block patterns based on frequency of occurrence in the cache trace to generate a set of ranked cache block patterns. 
Peterson discloses the method of claim 17, wherein determining the subset of patterns further comprises: ranking the set of cache block patterns based on frequency of occurrence in the cache trace to generate a set of ranked cache block patterns [¶0113: pattern access to a cache block is stored and tracked and statistics regarding accesses to individual cache blocks or groups of associated cache blocks are tracked based on whether accesses to a cache block occur frequently and its priority]. 
  				Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waldspurger; Carl A. et al. (US 20140281249 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




Respectfully Submitted,
USPTO

Dated:   January 14, 2022                                         By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246